UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549OMB APPROVALOMB Number 3235-0058Expires: October 31, 2018Estimated average burden hours per response 2.50 FORM 12b-25SEC FILE NUMBER3333-190391CUSIP NUMBER 808645105 NOTIFICATION OF LATE FILING (Check one):o Form 10-K o Form 20-F o Form 11-K x Form 10-Q o Form 10-D o Form N-SAR o Form N-CSR For Period Ended November 30, 2016 o Transition Report on Form 10-Ko Transition Report on Form 20-Fo Transition Report on Form 11-Ko Transition Report on Form 10-Qo Transition Report on Form N-SARFor the Transition Period Ended Nothing in this form shall be construed to imply that the Commission has verified any information contained herein.If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATIONSCIENCE TO CONSUMERS, INC.Full Name of RegistrantN/AFormer Name if ApplicableRoom 1618, American Bank Centre, 555 Ren Min RoadAddress of Principal Executive Office (Street and Number)Guangzhou ChinaCity, State and Zip Code PART 11 - RULES 12b-25(b) AND (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate). x(a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense;(b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and(c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. Persons who are to respond to the collection of information contained inthis form are not required to respond unless the form displays a currently valid OMB control number.PART III - NARRATIVEState below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period.The Registrant is unable to file, without unreasonable effort and expense, its Form 10-Q Quarterly Report for the period ended November 30, 2016 because the Registrant's auditor has not completed their review of the Form 10-Q. It is anticipated that the Form 10-Q Quarterly Report, along with the interim financial statements, will be filed on or before the 5th calendar day following the prescribed due date of the Registrant's Form 10-Q.PART IV - OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Edwon Lam+86(Name)(Area Code)(Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s).x Yes o No(3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?o Yes x NoIf so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made 2 Science To Consumers, Inc.(Name of Registrant as Specified in Charter)has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 17, 2017By:/s/ Edwon LamEdwon LamChief Executive Officer 3
